August 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        MARY ANNA EDMISTON, Appellant

NO. 14-11-00608-CV                         V.

                            HARRIS COUNTY, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, Harris County,
signed, June 14, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Mary Anna Edmiston, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.